 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RAMON MAGANA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00068-DAD-BAM
12                     Plaintiff,                    WAIVER OF DEFENDANT’S PERSONAL
                                                     PRESENCE; ORDER THEREON
13    vs.
14    RAMON MAGANA,
                                                     Hon. Barbara A. McAuliffe
15                    Defendant.
16
17
18          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Ramon Magana,
19   having been advised of his right to be personally present at all stages of the proceedings, hereby
20   requests that this Court permit him to waive his right to personally appear for any appearance and
21   all proceedings in this matter. Mr. Magana agrees that his interests shall be represented at all times
22   by the presence of his attorney, Reed Grantham from the Office of the Federal Defender for the
23   Eastern District of California, the same as if Mr. Magana were personally present. This Court has
24   the discretion under Rule 43(b)(2) to permit the defendant’s absence.
25   //
26   //
27   //
28   //
 1                                               Respectfully submitted,
 2
                                                 HEATHER E. WILLIAMS
 3                                               Federal Defender
 4
 5   Date: October 17, 2018                      /s/ Reed Grantham
                                                 REED GRANTHAM
 6                                               Assistant Federal Defender
                                                 Attorney for Defendant
 7                                               RAMON MAGANA
 8
 9          I consent to the above.
10   Dated: October 17, 2018                     /s/ Ramon Magana
                                                 RAMON MAGANA
11                                               Original signature on file
12
13
14
15                                             ORDER
16          IT IS HEREBY ORDERED that the personal presence of Defendant RAMON
17   DEJESUS MAGANA is not required for proceeding that involve only a conference or a
18
     hearing on a question of law pursuant to Federal Rules of Criminal Procedure, Rule 43,
19
     subdivision (b)(3).
20
21
22          IT IS SO ORDERED.

23   Dated: October 18, 2018                                     /s/ Barbara   A. McAuliffe
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28



                                                    2
